Exhibit 21.01 SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION A La Carte Event Pavilion, Ltd. FL Annapolis Outback, Inc. MD BC California Services, Limited Partnership FL Bel Air Outback, Inc. MD BFG Alabama Services, Ltd FL BFG Arkansas Services, Ltd FL BFG Colorado Services, Ltd FL BFG Florida Services, Ltd FL BFG Georgia Services, Ltd FL BFG Illinois Services, Ltd FL BFG Indiana Services, Limited Partnership FL BFG Iowa Services, Limited Partnership FL BFG Kansas Services, Ltd FL BFG Kentucky Services, Ltd FL BFG Louisiana Services, Ltd FL BFG Maryland Services, Ltd FL BFG Michigan Services, Ltd FL BFG Mississippi Services, Limited Partnership FL BFG Missouri Services, Limited Partnership FL BFG Nebraska Services, Ltd FL BFG Nevada Services, Limited Partnership FL BFG New Jersey Services, Limited Partnership FL BFG New York Services, Limited Partnership FL BFG North Carolina Services, Ltd FL BFG Ohio Services, Ltd FL BFG Oklahoma Services, Limited Partnership FL BFG Pennsylvania Services, Ltd FL BFG South Carolina Services, Ltd FL BFG Tennessee Services, Ltd FL BFG Virginia Services, Limited Partnership FL BFG Wisconsin Services, Ltd FL BFG/CIP of Iselin Partnership FL BFG/CIP of Sterling Heights Partnership FL BFG/CIP of Sterling Heights Partnership FL Bloom No 1 Limited Hong Kong Bloom No.2 Limited Hong Kong Bloomin Canada Inc. GA Bloomin Hong Kong, Ltd. Cayman Bloomin Korea Holding Cayman Bloomin' Puerto Rico, L.P. Cayman Blue Coral Designated Partner, LLC DE Blue Coral/La Jolla, Limited Partnership FL Bonefish Brandywine, LLC FL Bonefish Designated Partner, LLC FL Bonefish Grill Gulf Coast of Louisiana, LLC FL Bonefish Grill of Florida Designated Partner, LLC DE Bonefish Grill of Florida, LLC FL Bonefish Grill, LLC DE Bonefish Kansas Designated Partner, LLC KS (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Bonefish Kansas, Inc. FL Bonefish of Gaithersburg, Inc. FL Bonefish/Asheville, Limited Partnership FL Bonefish/Carolinas, Limited Partnership FL Bonefish/Central Florida-I, Limited Partnership DE Bonefish/Centreville, Limited Partnership FL Bonefish/Colorado, Limited Partnership FL Bonefish/Columbus-I, Limited Partnership FL Bonefish/Crescent Springs, Limited Partnership FL Bonefish/Desert Ridge, Limited Partnership FL Bonefish/East Central Florida, Limited Partnership DE Bonefish/Fredericksburg, Limited Partnership FL Bonefish/Greensboro, Limited Partnership FL Bonefish/Gulf Coast, Limited Partnership FL Bonefish/Hyde Park, Limited Partnership FL Bonefish/Kansas-I, Limited Partnership KS Bonefish/Michigan, Limited Partnership FL Bonefish/Mid Atlantic, Limited Partnership FL Bonefish/Midwest-II, Limited Partnership FL Bonefish/Newport News, Limited Partnership FL Bonefish/North Florida-I, Limited Partnership DE Bonefish/Northeast, Limited Partnership FL Bonefish/Plains, Limited Partnership FL Bonefish/Richmond, Limited Partnership FL Bonefish/South Florida-I, Limited Partnership DE Bonefish/Southern Virginia, Limited Partnership FL Bonefish/Southern, Limited Partnership FL Bonefish/Tallahassee, Limited Partnership FL Bonefish/Trio-I, Limited Partnership DE Bonefish/Virginia, Limited Partnership FL Bonefish/West Florida-I, Limited Partnership DE Boomerang Air, Inc. FL Carrabba’s Designated Partner, LLC DE Carrabba’s Kansas Designated Partner, LLC DE Carrabba’s Midwest Designated Partner, LLC DE Carrabba's Italian Grill of Howard County, Inc. FL Carrabba's Italian Grill of Overlea, Inc. FL Carrabba's Italian Grill, LLC DE Carrabba's Italian Market, LLC FL Carrabba's Kansas, Inc. KS Carrabba's Midwest, Inc. KS Carrabba's of Baton Rouge, LLC FL Carrabba's of Bowie, LLC FL Carrabba's of Germantown, Inc. FL Carrabba's of Ocean City, Inc. FL Carrabba's of Waldorf, Inc. FL Carrabba's Shreveport, LLC FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Carrabba's/Arizona-I, Limited Partnership FL Carrabba's/Birchwood, Limited Partnership FL Carrabba's/Birmingham 280, Limited Partnership FL Carrabba's/Bobby Pasta, Limited Partnership FL Carrabba's/Broken Arrow, Limited Partnership FL Carrabba's/Carolina-I, Limited Partnership FL Carrabba's/Central Florida-I, Limited Partnership FL Carrabba's/Chicago, Limited Partnership FL Carrabba's/Colorado-I, Limited Partnership FL Carrabba's/Cool Springs, Limited Partnership FL Carrabba's/Crestview Hills, Limited Partnership FL Carrabba's/Dallas-I, Limited Partnership FL Carrabba's/DC-I, Limited Partnership FL Carrabba's/Deerfield Township, Limited Partnership FL Carrabba's/First Coast, Limited Partnership FL Carrabba's/Georgia-I, Limited Partnership GA Carrabba's/Green Hills, Limited Partnership FL Carrabba's/Gulf Coast-I, Limited Partnership FL Carrabba's/Heartland-I, Limited Partnership FL Carrabba's/Kansas-I, Limited Partnership KS Carrabba's/Lexington, Limited Partnership FL Carrabba's/Louisville, Limited Partnership FL Carrabba's/Metro, Limited Partnership FL Carrabba's/Miami Beach, Limited Partnership FL Carrabba's/Michigan, Limited Partnership FL Carrabba's/Mid America, Limited Partnership FL Carrabba's/Mid Atlantic-I, Limited Partnership FL Carrabba's/Mid East, Limited Partnership FL Carrabba's/Midwest-I, Limited Partnership KS Carrabba's/Montgomery, Limited Partnership FL Carrabba's/New England, Limited Partnership FL Carrabba's/Pensacola, Limited Partnership FL Carrabba's/Rocky Top, Limited Partnership FL Carrabba's/Second Coast, Limited Partnership FL Carrabba's/Shelby County, Inc. FL Carrabba's/South Florida-I, Limited Partnership FL Carrabba's/Sun Coast, Limited Partnership FL Carrabba's/Tri State-I, Limited Partnership FL Carrabba's/Tropical Coast, Limited Partnership FL Carrabba's/West Florida-I, Limited Partnership FL Carrabba's/Z Team Two-I, Limited Partnership FL Carrabba's/Z Team-I, Limited Partnership FL Cheeseburger Designated Partner, LLC DE Cheeseburger in Paradise of Kansas, Inc. DE Cheeseburger in Paradise of St. Mary's County, LLC FL Cheeseburger in Paradise, LLC DE Cheeseburger Kansas Designated Partner, LLC KS Cheeseburger-Downer’s Grove, Limited Partnership DE Cheeseburger-Illinois, Limited Partnership DE Cheeseburger-Kansas, Limited Partnership KS Cheeseburger-Maryland, Limited Partnership DE (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Cheeseburger-Michigan, Limited Partnership DE Cheeseburger-Nebraska, Limited Partnership DE Cheeseburger-Northern New Jersey, Limited Partnership DE Cheeseburger-Northern Virginia, Limited Partnership DE Cheeseburger-Ohio, Limited Partnership DE Cheeseburger-South Carolina, Limited Partnership DE Cheeseburger-South Eastern Pennsylvania, Limited Partnership DE Cheeseburger-South Florida, Limited Partnership DE Cheeseburger-Southern NY, Limited Partnership DE Cheeseburger-Wisconsin, Limited Partnership DE CIGI Alabama Services, Ltd FL CIGI Arizona Services, Limited Partnership FL CIGI Arkansas Services, Ltd FL CIGI Beverages of Texas, Inc. TX CIGI Colorado Services, Ltd FL CIGI Connecticut Services, Limited Partnership FL CIGI Florida Services, Ltd FL CIGI Georgia Services, Ltd FL CIGI Holdings, Inc. FL CIGI Illinois Services, Ltd FL CIGI Indiana Services, Limited Partnership FL CIGI Kansas Services, Ltd FL CIGI Kentucky Services, Ltd FL CIGI Louisiana Services, Ltd FL CIGI Maryland Services, Ltd FL CIGI Massachusetts Services, Ltd FL CIGI Michigan Services, Ltd FL CIGI Missouri Services, Limited Partnership FL CIGI Nebraska Services, Ltd FL CIGI Nevada Services, Limited Partnership FL CIGI New Hampshire Services, Limited Partnership FL CIGI New Jersey Services, Limited Partnership FL CIGI New York Services, Limited Partnership FL CIGI North Carolina Services, Ltd FL CIGI Ohio Services, Ltd FL CIGI Oklahoma Services, Limited Partnership FL CIGI Pennsylvania Services, Ltd FL CIGI Rhode Island Services, Limited Partnership FL CIGI South Carolina Services, Ltd FL CIGI Tennessee Services, Ltd FL CIGI Texas Services, Ltd FL CIGI Utah Services, Ltd FL CIGI Virginia Services, Limited Partnership FL CIGI Wisconsin Services, Ltd FL CIP Delaware Services, Ltd FL CIP Florida Services, Ltd FL CIP Georgia Services, Ltd FL CIP Illinois Services, Ltd FL CIP Indiana Services, Limited Partnership FL CIP Kansas Services, Ltd FL CIP Maryland Services, Ltd FL CIP Michigan Services, Ltd FL CIP Nebraska Services, Ltd FL CIP New Jersey Services, Limited Partnership FL CIP New York Services, Limited Partnership FL CIP North Carolina Services, Ltd FL CIP Ohio Services, Ltd FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION CIP Pennsylvania Services, Ltd FL CIP South Carolina Services, Ltd FL CIP Virginia Services, Limited Partnership FL CIP Wisconsin Services, Ltd FL CLS Restaurantes Brasilia Ltda Brazil CLS Restaurantes Rio de Janeiro Ltda Brazil CLS Restaurantes Sul Ltda Brazil CLS Sao Palo, Ltda. Brazil Fleming's Beverages, Inc. TX Fleming's of Baltimore, LLC FL Fleming's of Baton Rouge, LLC FL Fleming's/Boston, Limited Partnership FL Fleming's/Calione, Limited Partnership FL Fleming's/Fresno, Limited Partnership FL Fleming's/Great Lakes-I, Limited Partnership FL Fleming's/Nashville, Limited Partnership FL Fleming's/Northeast-I, Limited Partnership FL Fleming's/Northwest-I, Limited Partnership FL Fleming's/Outback Holdings, Inc. TX Fleming's/Prime Ranch-I, Limited Partnership FL Fleming's/Rancho Cucamonga-I, Limited Partnership FL Fleming's/San Diego-I, Limited Partnership FL Fleming's/Southeast-I, Limited Partnership FL Fleming's/Southmidwest-I, Limited Partnership FL Fleming's/Walnut Creek, Limited Partnership FL Fleming's/Westcoast-I, Limited Partnership FL Fleming's/Woodland Hills-I, Limited Partnership FL FPS Alabama Services, Ltd FL FPS Arizona Services, Limited Partnership FL FPS California Services, Limited Partnership FL FPS Colorado Services, Ltd FL FPS Connecticut Services, Limited Partnership FL FPS Florida Services, Ltd FL FPS Georgia Services, Ltd FL FPS Illinois Services, Ltd FL FPS Indiana Services, Limited Partnership FL FPS Iowa Services, Limited Partnership FL FPS Louisiana Services, Ltd FL FPS Maryland Services, Ltd FL FPS Massachusetts Services, Ltd FL FPS Michigan Services, Ltd FL FPS Missouri Services, Limited Partnership FL FPS Nebraska Services, Ltd FL FPS Nevada Services, Limited Partnership FL FPS New Jersey Services, Limited Partnership FL FPS North Carolina Services, Ltd FL FPS Ohio Services, Ltd FL FPS Oklahoma Services, Ltd. FL FPS Pennsylvania Services, Ltd FL FPS Rhode Island Services, Limited Partnership FL FPS Tennessee Services, Ltd FL FPS Texas Services, Ltd FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION FPS Utah Services, Ltd FL FPS Virginia Services, Limited Partnership FL FPS Wisconsin Services, Ltd FL Frederick Outback, Inc. MD Hagerstown Outback, Inc. MD Heartland Outback, Inc. KS Heartland Outback-I, Limited Partnership KS Heartland Outback-II, Limited Partnership KS OBTex Holdings, Inc. TX OCC Florida Services, Ltd FL Ocean City Outback, Inc. MD OS Asset, Inc. DE OS Capital, Inc. DE OS Cathay, Inc. DE OS Developers, LLC FL OS Kanto Limited Japan OS Management, Inc. DE OS Mortgage Holdings, Inc. DE OS Pacific, LLC DE OS Prime, LLC DE OS Prime-I, Limited Partnership FL OS Realty, LLC DE OS Restaurant Services, Inc. FL OS Southern, LLC DE OS Speedway, LLC FL OS Tropical, LLC DE OS USSF, LLC DE OS/USSF-I, Limited Partnership FL OSF Alabama Services, Ltd FL OSF Arizona Services, Limited Partnership FL OSF Arkansas Services, Ltd FL OSF Colorado Services, Ltd FL OSF Connecticut Services, Limited Partnership FL OSF Delaware Services, Ltd FL OSF Florida Services, Ltd FL OSF Georgia Services, Ltd FL OSF Illinois Services, Ltd FL OSF Indiana Services, Limited Partnership FL OSF Iowa Services, Limited Partnership FL OSF Kansas Services, Ltd FL OSF Kentucky Services, Ltd FL OSF Louisiana Services, Ltd FL OSF Maine Services, Limited Partnership FL OSF Maryland Services, Ltd FL OSF Massachusetts Services, Ltd FL OSF Michigan Services, Ltd FL OSF Minnesota Services, Limited Partnership FL OSF Missouri Services, Limited Partnership FL OSF Montana Services, Limited Partnership FL OSF Nebraska Services, Ltd FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION OSF Nevada Services, Limited Partnership FL OSF New Hampshire Services, Limited Partnership FL OSF New Jersey Services, Limited Partnership FL OSF New Mexico Services, Limited Partnership FL OSF New York Services, Limited Partnership FL OSF North Carolina Services, Ltd FL OSF Ohio Services, Ltd FL OSF Oklahoma Services, Limited Partnership FL OSF Pennsylvania Services, Ltd FL OSF Rhode Island Services, Limited Partnership FL OSF South Carolina Services, Ltd FL OSF South Dakota Services, Limited Partnership FL OSF Tennessee Services, Ltd FL OSF Texas Services, Ltd FL OSF Utah Services, Ltd FL OSF Vermont Services, Limited Partnership FL OSF Virginia Services, Limited Partnership FL OSF West Virginia Services, Ltd FL OSF Wisconsin Services, Ltd FL OSF Wisconsin Services, Ltd FL OSF Wyoming Services, Ltd FL OSF/BFG of Deptford Partnership FL OSF/CIGI of Evesham Partnership FL OSI Co-Issuer, Inc. DE OSI International, LLC DE OSI/Fleming’s, LLC DE OSIN Hawaii Services, Ltd GA OSIN Puerto Rico Services, Ltd Cayman Outback & Carrabba's of New Mexico, Inc. DE Outback Alabama, Inc. AL Outback Beverages of Texas, Inc. TX Outback Catering Company, Limited Partnership FL Outback Catering Company-II, Limited Partnership FL Outback Catering Designated Partner, LLC FL Outback Catering, Inc. FL Outback Designated Partners, LLC DE Outback International Designated Partner, LLC GA Outback Kansas Designated Partner, LLC DE Outback of Aspen Hill, Inc. MD Outback of Calvert County, Inc. MD Outback of Germantown, Inc. MD Outback of Waldorf, Inc. MD Outback Philippines Development Holdings Corp. Cayman Outback Puerto Rico Designated Partner, LLC Cayman Outback Sports, LLC DE Outback Steakhouse International Investments Co. GA Outback Steakhouse International, L.P. FL Outback Steakhouse International, LLC DE Outback Steakhouse Japan Co., Ltd. GA Outback Steakhouse Korea, Ltd. f/k/a Aussie Chung, Ltd. GA Outback Steakhouse of Bowie, Inc. MD Outback Steakhouse of Canton, Inc. MD Outback Steakhouse of Central Florida, Ltd. FL Outback Steakhouse of Central Florida-II, Ltd. FL Outback Steakhouse of Florida, LLC DE Outback Steakhouse of Howard County, Inc. MD Outback Steakhouse of Indianapolis, Ltd. FL Outback Steakhouse of Kentucky, Ltd. FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Outback Steakhouse of North Georgia-I, L.P. GA Outback Steakhouse of North Georgia-II, L.P. GA Outback Steakhouse of South Carolina, Inc. SC Outback Steakhouse of South Florida, Ltd. FL Outback Steakhouse of South Georgia-I, L.P. GA Outback Steakhouse of South Georgia-II, L.P. GA Outback Steakhouse of St. Mary's County, Inc. MD Outback Steakhouse of Washington D.C., Ltd. FL Outback Steakhouse West Virginia, Inc. WV Outback Steakhouse-NYC, Ltd. FL Outback/Alabama-I, Limited Partnership FL Outback/Alabama-II, Limited Partnership FL Outback/Bayou-I, Limited Partnership FL Outback/Bayou-II, Limited Partnership FL Outback/Bluegrass-I, Limited Partnership FL Outback/Bluegrass-II, Limited Partnership FL Outback/Buckeye-I, Limited Partnership FL Outback/Buckeye-II, Limited Partnership FL Outback/Carrabba's Partnership FL Outback/Carrabba's Partnership FL Outback/Charlotte-I, Limited Partnership FL Outback/Chicago-I, Limited Partnership FL Outback/Cleveland-II, Limited Partnership FL Outback/DC, Limited Partnership FL Outback/Denver-I, Limited Partnership FL Outback/Detroit-I, Limited Partnership FL Outback/Empire-I, Limited Partnership FL Outback/Fleming's Designated Partner, LLC DE Outback/Hampton, Limited Partnership FL Outback/Hawaii-I, Limited Partnership GA Outback/Heartland-I, Limited Partnership FL Outback/Heartland-II, Limited Partnership FL Outback/Indianapolis-II, Limited Partnership FL Outback/Maryland-I, Limited Partnership FL Outback/Memphis, Limited Partnership FL Outback/Metropolis-I, Limited Partnership FL Outback/Mid Atlantic-I, Limited Partnership FL Outback/Midwest-I, Limited Partnership FL Outback/Midwest-II, Limited Partnership FL Outback/Missouri-I, Limited Partnership FL Outback/Missouri-II, Limited Partnership FL Outback/Nevada-I, Limited Partnership FL Outback/Nevada-II, Limited Partnership FL Outback/New England-I, Limited Partnership FL Outback/New England-II, Limited Partnership FL Outback/New York, Limited Partnership FL Outback/North Florida-I, Limited Partnership FL Outback/North Florida-II, Limited Partnership FL Outback/Phoenix-I, Limited Partnership FL (CONTINUED) SUBSIDIARY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Outback/Phoenix-II, Limited Partnership FL Outback/Shenandoah-I, Limited Partnership FL Outback/Shenandoah-II, Limited Partnership FL Outback/South Florida-II, Limited Partnership FL Outback/Southfield, Limited Partnership FL Outback/Southwest Georgia, Limited Partnership FL Outback/Stone-II, Limited Partnership FL Outback/Utah-I, Limited Partnership FL Outback/West Florida-I, Limited Partnership FL Outback/West Florida-II, Limited Partnership FL Outback/West Penn, Limited Partnership FL Outback-Carrabba's of Hunt Valley, Inc. FL Owings Mills Incorporated MD Pacific Designated Partner, LLC DE PACIFIC Texas Services, Ltd FL Perry Hall Outback, Inc. MD PGS Consultario e Servicos, Ltd. Cayman Prime Designated Partner, LLC DE Prime Designated Partner, LLC DE Prince George's County Outback, Inc. MD Private Restaurant Master Lessee, LLC DE ROYS Arizona Services, Limited Partnership FL ROYS California Services, Limited Partnership FL ROYS Florida Services, Ltd FL ROYS Georgia Services, Ltd FL ROYS Illinois Services, Ltd FL ROYS Maryland Services, Ltd FL ROYS Nevada Services, Limited Partnership FL Roy's of Baltimore, LLC MD ROYS Pennsylvania Services, Ltd FL Roy's/Buckhead, Limited Partnership FL Roy's/Buckhead, Limited Partnership FL Roy's/Calione, Limited Partnership FL Roy's/Chicago, Limited Partnership FL Roy's/Desert Ridge-I, Limited Partnership FL Roy's/East Atlantic-I, Limited Partnership FL Roy's/Newport Beach, Limited Partnership FL Roy's/Outback Designated Partner, LLC FL Roy's/Outback Holdings, Inc. TX Roy's/Outback Joint Venture DE Roy's/Pasadena-I, Limited Partnership FL Roy's/Scottsdale, Limited Partnership FL Roy's/South Florida-I, Limited Partnership FL Roy's/West Florida-I, Limited Partnership FL Roy's/Westcoast-I, Limited Partnership FL Roy's/Woodland Hills-I, Limited Partnership FL
